Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below.  This was made to incorporate the necessary additional features into the independent claims to distinguish over the prior art of record.  Accordingly, certain dependent claims that would now be redundant are cancelled.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Marcus Thymian on 3/12/21.
			
Please amend the claims as follows:
(Currently Amended) A system comprising:
a memory device that stores at least a set of computer executable instructions for a machine learning algorithm and a pre-fill engine, wherein the pre-fill engine is trained via a performance monitor that provides user feedback to the machine learning algorithm, and wherein the user 
at least one processor that executes the instructions that cause the pre-fill engine to perform functions that include:
receiving electronic documents, seed dataset documents, and pre-fill questions, wherein the electronic documents comprise a set of documents to be processed by the pre-fill engine, wherein the seed dataset documents comprise a set of documents providing a reference for determining output documents by the pre-fill engine, and wherein the pre-fill questions comprise a set of pre-fill questions to be answered using the pre-fill engine;
determining output data from the electronic documents and data references that enable navigation through the electronic documents using the machine learning algorithm, wherein the output data comprise data relevant to a particular field of analysis, and wherein the data references rely upon terminology, categories, classifications and ontology of the particular field of analysis;
determining output questions from the set of pre-fill questions and the data references that enable navigation through the electronic documents using the machine learning algorithm, wherein the output questions are relevant to the particular field of analysis; 
determining output documents from the seed dataset documents and the data references to enable navigation through the electronic documents using the machine learning algorithm, wherein the output documents are relevant to the particular field of analysis according to the data references; and


(Canceled) 
  

(Original) The system of claim 1, wherein the system further includes a seed dataset generator and a first database, and wherein determining the output documents from the seed dataset documents comprises:
receiving documents at the seed dataset generator from the first database; and
	determining the output documents from the documents received from the first database. 

(Original) The system of claim 3, wherein the system further includes the first database, wherein the first database includes data about one or more of: legal documents, invoices, quotes, contracts, reports, spread sheets, certificates, permits, forms, applications, guarantee, agreements, and/or architectural plans.

(Original) The system of claim 3, wherein the pre-fill engine searches one or more remote sources other than the first database. 

(Original) The system of claim 3, wherein the pre-fill questions are obtained from the first database. 

(Original) The system of claim 1, further comprising: 
generating additional output questions using the pre-fill engine, the pre-fill questions, and the data references. 

(Original) The system of claim 1, further comprising:
receiving answers to one or more associated pre-fill questions of the set of pre-fill questions through the graphical user interface.

(Canceled) 

(Original) The system of claim 1, wherein the set of pre-fill questions are shown with corresponding answers on the graphical user interface. 

(Canceled). 

(Currently Amended) A method, comprising:
receiving electronic documents, seed dataset documents, and pre-fill questions, wherein the electronic documents comprise a set of documents to be processed by a pre-fill engine of a computing device, wherein the seed dataset documents comprise a set of documents providing reference for determining output documents by the pre-fill engine, and wherein the pre-fill questions comprise a set of pre-fill questions to be answered using the pre-fill engine; determining output data from the electronic documents and data references to enable navigation through the electronic documents using a machine learning algorithm executed by the computing device, wherein the output data comprise data relevant to a particular field of analysis, wherein the data references rely upon terminology, categories, classifications and ontology of the particular field of analysis, wherein the pre-fill engine is trained via a performance monitor that provides user feedback to the machine learning algorithm, and wherein the user feedback includes user verification of the output data, the output documents, and/or the one or more answers provided by the pre-fill engine;
determining output questions from the set of pre-fill questions and the data references to enable navigation through the electronic documents using the machine learning algorithm, wherein the output questions are relevant to the particular field of analysis; 
determining output documents from the seed dataset documents and the data references to enable navigation through the electronic documents using the machine learning algorithm, wherein the output documents are relevant to the particular field of analysis based on the data references; and
presenting one or more answers for one or more of the output questions using a graphical user interface, wherein at least part of the output data and at least one of the electronic documents are displayed side by side on one screen in the graphical user interface for verification, wherein a score is displayed for an entity being evaluated, and wherein the score is determined based on the output data and answers to the output questions.

(Canceled) 
The method of claim 12, wherein the computing device is configured to access a seed dataset generator and a first database, and wherein determining the output documents from the seed dataset documents comprises: 
receiving documents at the seed dataset generator from the first database; and 
determining the output documents from the documents received from the first database. 

The method of claim 12, wherein the method further includes:
generating additional output questions by using the pre-fill engine, the pre-fill questions, and the data references. 

The method of claim 12, wherein the method further comprises:
receiving answers to one or more associated pre-fill questions of the set of pre-fill questions through the graphical user interface.

(Canceled) 

The method of claim 12, wherein the set of pre-fill questions are shown with corresponding answers on the graphical user interface. 

(Canceled) 

(Currently Amended) A non-transitory computer-readable medium storing a set of instructions that, when executed by one or more processors of a computing device, cause the computing device to perform functions comprising:
receiving electronic documents, seed dataset documents, and pre-fill questions, wherein the electronic documents are a set of documents to be processed by a pre-fill engine of the computing device, wherein the seed dataset documents comprise a set of documents providing reference for the pre-fill engine, and wherein the pre-fill questions comprise a set of questions to be answered using the pre-fill engine;
determining output data from the electronic documents and data references to enable navigation through the electronic documents using a machine learning algorithm executed by the computing device, wherein the output data comprise data relevant to a particular field of analysis, wherein the data references rely upon terminology, categories, classifications and ontology of the particular field of analysis, wherein the pre-fill engine is trained via a performance monitor that provides user feedback to the machine learning algorithm, and wherein the user feedback includes user verification of the output data, the output documents, and/or the one or more answers provided by the pre-fill engine;
determining output questions from the set of pre-fill questions and data references to enable navigation through the electronic documents using the machine learning algorithm, wherein the output questions are relevant to the particular field of analysis; 
determining output documents from the seed dataset documents and data references to enable navigation through the electronic documents using the machine learning algorithm, wherein the output documents are relevant to the particular field of analysis; and
presenting one or more answers for one or more of the output questions using a graphical user interface, wherein at least part of the output data and at least one of the electronic documents are displayed side by side on one screen in the graphical user interface for verification, wherein a score is displayed for an entity being evaluated, and wherein the score is determined based on the output data and answers to the output questions. 

3.	The following is an examiner’s statement of reasons for allowance: 	The Examiner’s amendment places the application into condition for allowance by incorporating into the independent claims the necessary additional features to overcome the prior art of record, including wherein the pre-fill engine is trained via a performance monitor that provides user feedback to the machine learning algorithm, and wherein the user feedback includes user verification of the output data, the output documents, and/or the one or more answers provided by the pre-fill engine, and wherein at least part of the output data and at least one of the electronic documents are displayed side by side on one screen in the graphical user interface for verification, wherein a score is displayed for an entity being evaluated, and wherein the score is determined based on the output data and answers to the output questions.   Some prior art such as Eichenlaub shows questionnaire forms with machine learning to determine output, as well as providing evaluation scores.  However, the combination of features including the way in which the machine learning is implemented to provide the user feedback for training and to navigate the documents, and also such that the output data and documents are displayed side by side for verification, as recited in the amended independent claims (1 - apparatus, 12 - method, and 20 - non-transitory medium), are not set forth in the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN P SAX/Primary Examiner, Art Unit 2174